 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDMitchell Bros. Truck Lines and John D. Buchanan,Petitioner and Joint Council of Teamsters LocalUnion No. 37, Teamsters Local Union Nos. 162and 962, International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers ofAmerica, Union. Cases 36-RD-624 and 36-RD-700May 14, 1980DECISION AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn August 24, 1978, pursuant to Section 9(c) ofthe National Labor Relations Act, as amended, apetition was filed in Case 36-CD-624. On Septem-ber 14, 1978, the Regional Director for Region 19dismissed this petition without a hearing because hefound that the petitioned-for bargaining unit wascurrently covered by a "valid, collective bargain-ing agreement containing substantial terms andconditions of employment, and as the effectivedates of said collective bargaining agreement arefrom November 1, 1976 to October 31, 1979, aquestion concerning representation cannot be raisedat this time."On September 22, 1978, in accordance with theBoard's Rules and Regulations, the Petitioner fileda request for review of the Regional Director's de-cision. By order of December 27, 1978, the DeputyExecutive Secretary of the Board notified the par-ties that the Board had concluded that the petitionraised issues which could best be resolved at ahearing. Accordingly, the petition was reinstated,and the case was remanded to the Regional Direc-tor for hearing, thereafter to be transferred to theBoard for decision.Commencing March 5, 1979, a hearing was heldfor 4 days in Portland, Oregon, before Hearing Of-ficer B. Allan Benson. Following the issuance ofthe Hearing Officer's report on March 9, 1979, thecase was transferred to the Board. Thereafter, thePetitioner, the Employer, and the Intervenor Unionfiled briefs.On August 24, 1979, the Petitioner herein filedanother petition in Case 36-RD-700 for the sameunit. By order of September 13, 1979, the RegionalDirector for Region 19 transferred this case to theBoard because of the similarity of issues in the twocases. The Petitioner thereafter filed a brief withrespect to the transfer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.249 NLRB No. 51The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard finds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Intervenor, Joint Council of TeamstersLocal Union No. 37, Teamsters Local Union Nos.162 and 962, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called IBT or Union, is a labor or-ganization within the meaning of the Act.3. As stated earlier, the Regional Director foundin Case 36-RD-624 that the petition was barred bya collective-bargaining agreement which becameeffective November 1, 1976, and expired on Octo-ber 31, 1979. The Board ordered a hearing on thatissue, and on the status of the truckdrivers and theappropriate unit. Following the hearing, this casewas transferred to the Board in Washington, D.C.While this case was pending before the Board, thePetitioner's second petition was filed on August 24,1979. This petition was filed within the 90-60-dayopen period, since the contract which has beenclaimed as a bar expired on October 31, 1979. Asthis petition is timely, the issue as to whether thecollective-bargaining agreement was a bar to theearlier petition is now moot.Contentions of the PartiesThe Petitioner and the Employer contend thatthe owner-operator drivers who lease their equip-ment to the Employer are independent contractors,not employees as defined in Section 2(3) of theAct, and for that reason should be excluded fromany unit found appropriate. The Intervenor Unioncontends that the owner-operators are employeeswithin the meaning of the Act. It further claimsthat the Board should defer to an arbitration awardof May 31, 1978, in which an arbitrator upheld theUnion's position and found that the owner-opera-tors were employees within the meaning of theAct.On the issue of an appropriate unit, the Petition-er and the Intervenor Union contend that any unitshould include both the admitted employees andthe owner-operators, if they are found to be em-ployees. The Employer, on the other hand, con-tends that the employee drivers and owner-opera-tors each have a separate community of interest,and that therefore each grouping should be foundto constitute a separate appropriate bargaining unit. MITCHELL ROS. TRUCK IINES477FINDINGS OF FACTThe record in the instant case reveals that thenature of the employment relationship between theEmployer and the owner-operators as well as theadmitted employees' is one largely dictated by acomplex matrix of state and Federal regulations,promulgated by the States in which Mitchell Bros.has its primary transport operations2and by var-ious agencies of the Federal government, includingthe Federal Highway Administration (FHA), theInterstate Commerce Commission (ICC), and theDepartment of Transportation (DOT). The detailedand comprehensive regulations apply to everyaspect of the employment relationship, includingqualifications for drivers (both at the hiring stageand during the employment relationship), leasingagreements, safety and operational standards formotor vehicles, and restrictions on how and wherethe vehicles may be operated. The most importantregulations, 49 CFR sections 390-397, are con-tained in the Federal Motor Carrier Safety Regula-tions Pocketbook which is published by DOT andFHA. The pocketbook is approximately 280 pages,single spaced, and, as its name suggests, is a smallbook approximately 5-1/2 inches long and 4 incheswide. Each driver has, until recently, received acopy at the time of hiring.3Also, Mitchell Bros. in-dependently has established some conditions of em-ployment for the drivers.An individual who wishes to drive for MitchellBros., either by leasing equipment to Mitchell orby operating the Employer's equipment, must meetthe Federal standards enumerated in 49 CFR sec-tion 391, Qualifications of Drivers. Under 49 CFRsection 391.11, an applicant must, among otherthings, be at least 21 years old, speak conversation-al English, know how to drive a truck and securethe freight, have a valid operator's license, and filean application with the carrier. The applicationshows the applicant's employment history for thepast 3 years, the applicant's accident record for thepast 3 years, and traffic citations received in thepast 3 years. Mitchell Bros. also administers a roadtest and a written examination for each driver ap-plicant. It will then certify to the DOT that eachdriver applicant has successfully completed thewritten test or its equivalent. Finally, each driverI Mitchell Bros. employs 21 drivers who it admits are employeeswithin the meaning of the Act There are approximately 200 owner-oper-ators, of whom approximately 5 own more than I truck Where MitchellBros. treats admitted employees differently from owner-operators, theprocedures applied to employees will be set out in a footnote.2 Under authority granted by the Interstate Commerce Commission.Mitchell Bros has established its primary transport operations in 11 west-ern States and British Columbia The boundaries of this area stretch fromBritish Columbia through southern California. east to the eastern borderof ColoradoI See fn. 4, infra.must undergo a medical examination, and obtain amedical examiner's certificate which must be re-newed every 2 years.In addition to the regulatory prerequisites,Mitchell Bros. has required all drivers to attend anorientation program before Mitchell Bros. will signa lease agreement with the owner-operator.4Theorientation program educates the driver with re-spect to the safety and personnel requirements ofthe pocketbook, as well as internal business proce-dures of Mitchell Bros. For example, the programdeals with procedures for trip leasing and interlin-ing, telephone usage in order to obtain shipmentand to report in on a daily basis, accident reports,vehicle safety inspection, securing loads, prepara-tion of trip cards, shipping orders, various bills oflading, the DOT-required monthly p.m. report, anddaily vehicle condition report and driver's dailylog. While many of the subjects deal with pocket-book regulations, items like telephone usage andpreparation of trip cards and shipping forms are onthe agenda in order to inform the prospectivedriver of company procedure. Each driver-partici-pant signs an acknowledgment that he has receivedinformation about the various subjects "as part ofdrivers pre-lease fitness and qualification require-ments." The acknowledgment is also signed by theinstructor.Assuming that the driver and his equipment meetthe requirements set forth in the pocketbook, andthat the driver has satisfactorily completed the ori-entation program, the parties may then execute theEquipment Lease Agreement.5While Governmentregulations specify certain subjects which the leaseagreement must cover, the specifics of the agree-ment are unilaterally set by Mitchell Bros., thedrafter of the agreement.The lease agreement is in writing and for a termof 30 days, to be continued "thereafter until can-celled by either party giving ten days' writtennotice to the other." Under the agreement, Mitch-ell Bros. compensates its owner-operators on thebasis of a percentage of the revenues from thehaul.6That percentage is 65, 70, 75, or 90, depend-ing on the geographic location of the trip, and thekind and amount of equipment furnished by the4 The program was made nonmandatory the week before the hearing,and the Company no longer gives out the same orientation packet. It ap-pears that most of the drivers under lease agreement at the time of thehearing had attended the program.' No such agreement is required of the employee drivers, since theirequipment is furnished by Mitchell Bros.0 Employee drivers are compensated in a different manner If the tripis longer than (X) miles, a driver is paid on a mileage basis plus an hourlyrate. If the trip is less than 100 miles he is paid by the hour An employeedriver also receives overtime, holiday, and vacation pay, and cost-of-living increasesMITCHELL BROS. TRUCK LINES 477 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDowner-operator.7Mitchell Bros. determines whatpercentage will be appropriate, based on the partic-ular location in which the driver hauls and the kindand amount of equipment offered by the owner-op-erator.Under the agreement, the owner-operator maynot trip lease or provide interline service unless hehas Mitchell Bros.' express approval.8MitchellBros. also requires the owner-operator to carrypublic liability, property damage, and cargo insur-ance on each leased vehicle, whether the vehicle isbeing operated under Mitchell Bros.' control ornot. Fire, theft, collision, and comprehensive insur-ance is also required, and Mitchell Bros. is namedon the policies as an "additional insured."The lease agreement gives the owner-operatorthe first right to select a driver. Mitchell Bros. re-serves the right, however, to reject any driver if hedoes not meet the qualifications of the various reg-ulatory agencies. In all matters concerning condi-tions and maintenance of equipment, and perform-ance of the hauling, the agreement requires compli-ance with the regulations. Thus, for example, theowner-operator agrees that Mitchell Bros. has theright to inspect his equipment "before the start ofany trip and at any place necessary enroute." Theowner-operator must also display identificationwhich shows that the truck is being operated byMitchell Bros.Finally, the agreement provides that if MitchellBros. makes any payments for which the owner-operator is responsible, and incurs expense in sodoing, Mitchell Bros. may deduct the paymentsand any expenses from the owner-operator's com-pensation.The drivers at issue here own their own trucks,and were solely responsible for the purchase ofthem. Mitchell Bros. requires a flatbed truck whichmeets Federal specifications and standards. TheFederal standards are both comprehensive and ex-tremely specific. The drivers are responsible forI It appears that while the lease agreement contains only one fixed per-centage arrangement for the contract term, Mitchell Bros. will adjust thepercentage arrangement if the owner-operator accepts hauls in other lo-cations.A "trip lease" is an agreement between two certificated motor carri-ers under which a motor carrier with empty equipment and no ICC au-thority for a given geographical area ("lessor") places its equipment inthe possession of another motor carrier with ICC authority in the samegeographical area ("lessee"). An "interchange" or "interline" agreementis a contract between two certificated motor carriers to cover transporta-tion requiring the joiner of operating authorities of the two nonrelatedcarriers because neither carrier's authority in and of itself is extensiveenough to complete the haul. While the Federal regulations require thatthese agreements be between carriers, it does not require a carrier tohave the absolute right, as Mitchell Bros. does, to refuse permission forthese kinds of subleasing arrangements. This provision seems therefore togo beyond the regulations. To the extent it imbues Mitchell Bros. withadditional authority, it conflicts with sec. 5 of the lease which states thatMitchell Bros, will not exercise any control over the vehicles which isnot required by law.maintenance and repair of their trucks.9MitchellBros. does not schedule the drivers; the drivers settheir own schedule.0Once the lease is signed, the drivers begin haul-ing freight for Mitchell Bros. They haul exclusive-ly for Mitchell Bros., except when Mitchell Bros.contracts with another carrier for a trip lease or in-terline. Neither activity occurs frequently. Thedrivers call the Mitchell Bros. dispatcher whooffers them assignments. An owner-operator is freeto reject assignments, but if he does his namemoves to the bottom of the assignment list." Inthe past, Mitchell Bros. has also kept a weeklyrecord of how many times a driver has refused as-signments, and his reason. That practice was dis-continued in September 1978. Drivers receive com-pany credit cards for gas purchase, and they maypurchase gas at a Mitchell Bros. terminal. They re-ceive a fuel discount at the terminal when they arehauling for Mitchell Bros. and they may park atthe terminal without paying a fee.Drivers must abide by the rules and regulationsin the pocketbook. The pocketbook requires thatthe drivers secure loads properly, and abide by aseries of safety regulations, including speed limitsand absolute restrictions on the number of hoursthey may drive in a 24-hour period. Under theserules, drivers file trip reports so that Mitchell Bros.can keep track of their mileage and time. In addi-tion, their trucks are regularly inspected by Mitch-ell Bros.12If a truck does not comply with pocket-book safety regulation, it may not be driven.The pocketbook provides that a driver may notdrive for Mitchell Bros. if he is ill, fatigued, orunder the influence of drugs or alcohol such thathis ability to operate a truck is affected. Driversare also required to wear corrective lenses'3andhearing aids if necessary to comply with the Feder-al Government's physical fitness requirements.There are also prohibitions against carrying unau-thorized passengers or allowing unauthorized per-sons to drive the truck.9 Mitchell Bros. owns and maintains the trucks driven by its employ-ees.0'° By contrast, the admitted employees must work a set schedule.1 Employee drivers may not reject assignments.12 In April 1977, Mitchell Bros. signed a settlement agreement withthe FHA in which it agreed that, in addition to complying with the Fed-eral regulations, it would inspect the trucks every 30 days, keep betterrecords, and make sure that drivers were physically qualified under theregulations. In particular, Mitchell Bros, agreed to maintain the positionof safety director. The director's job is to insure compliance with the reg-ulations and to report to the president on such matters as "Driver's ac-tions while in control of a motor vehicle owned or operated by or onbehalf of the CARRIER," and "Maintenance and condition of vehiclesowned or operated by the carrier." (Emphasis in original.) This agree-ment was in effect until December 1977. In January 1978 Mitchell Bros.was audited again and found in compliance with Federal regulations. Itstill retains a safety director.13 If a driver wears contact lenses he must carry a spare set of lenses. MITCHELL BROS. TRUCK LINES479Mitchell Bros. solicits customers and takes careof most of the attendant paperwork for the owner-operators. Mitchell Bros. bears the risk of nonpay-ment by the customer. It signs the contract forshipment of the freight, bills the customer, receivescustomer payments, and handles complaints. It alsoarranges both for insurance coverage under an um-brella policy which it holds for itself and the driv-ers, and for all permits, licenses or franchises neces-sary for hauling. It does not charge the owner-op-erators for these services. Mitchell Bros. pays thedrivers twice a month. At that time it presentsthem with a settlement sheet which is a statementof the gross revenues from the drivers' hauls minusany expenses incurred. In addition, it sometimes ad-vances a driver cash prior to settlement. MitchellBros. deducts the cost of fuel purchased either atMitchell Bros.' terminals or with credit cards fur-nished by the Company and billed to the Compa-ny, and any cash advances. It deducts any permitand licensing fees, certain taxes which MitchellBros. pays on a fleetwide basis, insurance premi-ums, and workmen's compensation premiums,where authorized by the driver. It does not deductany Federal taxes or social security payments. 4It appears from the record that Mitchell Bros.does not give warnings or suspensions to owner-operators. It does, however, terminate their serv-ices for violations of certain rules. Operations VicePresident Frank Pellisier testified that MitchellBros. had disqualified drivers in the past for carry-ing unauthorized passengers, and for moving a ve-hicle when the driver had already driven thenumber of hours permitted by law. He furtherstated that if any owner-operator "continues to vio-late the rules and regulations in this [the FederalMotor Carrier Safety Regulations Pocketbook], wewould disqualify him as a driver at Mitchell Bros.Truck lines." In addition, under 47 CFR section391.15, a driver must be disqualified if he has losthis privilege to drive his vehicle by virtue of therevocation, suspension, withdrawal, or denial of hisoperator's license, if he uses unlawful drugs, if heleaves the scene of an accident which resulted inpersonal injury or death, or if he commits a felonyinvolving the use of a motor vehicle.DiscussionAs a threshold matter the Union argues that theBoard should, under Spielberg Manufacturing Com-pany,15 defer to an arbitration award of May 31,1978. In the award the arbitrator concluded thatthe owner-operators were employees, and thatMitchell Bros. had violated an existing collective-'4 These deductions are made for employee drivers'5 112 NLRB IO80(1955)bargaining agreement by failing to require owner-operators to maintain union membership, by refus-ing to withhold contributions, and by failing tomake payments to the union health and welfare andpension trust accounts. In so holding, the arbitratorengaged in an extensive review of prior Board De-cisions. His decision was subsequently enforced bya Federal district counrt on the ground that the ar-bitrator had the authority to decide the issue of theowner-operators' status as a necessary predicate toresolving the issues raised by the collective-bar-gaining agreement.", The considerations for defer-ral by the Board, however, are somewhat differentfrom those weighed by the court in enforcing anarbitration award.The Board has a longstanding policy that it doesnot normally defer to an arbitration award wherequestions of representation are involved. Here thecollective-bargaining agreement has expired, andthe only outstanding issues are whether the owner-operators are employees or independent contrac-tors, and what constitutes an appropriate unit if theowner-operators are found to be employees. Theseissues are exclusively ones involving representation,and the Board's expertise is particularly suited tothe resolution of this kind of issue. On the otherhand, the arbitrator's mandate is to interpret thecollective-bargaining agreement, which, in the in-stant case, has expired. Accordingly, we will notdefer to the arbitration award.17We therefore turnto the status of the owner-operators and the appro-priate unit, if any.In N.L.R.B. v. United Insurance Company, supra,the Supreme Court, in affirming the Board's con-clusion that the insurance agents were employees,stated that "We should apply the common lawagency test ...in distinguishing an employee froman independent contractor.""' This test has subse-quently been applied by the Board and numerouscourts.19 Under this test, it is the right to control,'^ General Teamsters. Auto Truck Drivers and Helpers Local 162 v.Mitchell Bras Truck Lines, 87 LC 11,681 (D.C. Ore. 1979)." Combustion Engineering. Inc., 195 NLRB 909. 910-911 (1972), andHershey Foods Corporation, 208 NLRB 452. 456-457 (1974). We also notethat. in finding the owner-operators to be employees, the arbitrator reliedon NL.R.B. v. Hearst Publications, 322 U.S. 11 (1944). This case was ef-fectively overruled in N.L.R.B. v. United Insurance Company, 390 U.S.254, 256 (1968), where the Supreme Court recognized the congressionalmandate to apply the common-law tests of agency without regard to"economic and policy considerations within the labor field."'" 390 U.S. at 256.', See, e.g., Ace Doran Hauling & Rigging Company, 191 NLRB 428(1971), enforcement granted in part and denied in part, 462 F.2d 190(1972); Pony Trucking. Inc., 198 NLRB 686 (1972), enfd. 486 F.2d 1039(6th Cir. 1973). Deaton, Inc., 203 NLRB 1099 (1973), enfd. 502 F.2d 1221(5th Cir. 1974); The Aetna Freight Lines. Incorporated, 209 NLRB 850(1974), enfd. 520 F 2d 928 (6th Cir. 1975). Am-Del-Co, et al., 234 NLRB1040 (1977), enforcement denied sub nom. Merchants Home Delivery Serv-ice, Inc.. 580 F.2d 966 (9th Cir 1978); Yellow Cab Company.., Inc, 229NLRB 1329 (1977), enfd sub nom. Local 777, Democratic Union Organiz-ContinuedMITCHELL BROS. TRUCK LINES 479 480DECISIONS OF NAIIONAL LABOR RELATIONS BOARDand not actual control or supervision, which is im-portant. The Board seeks to determine if the al-leged employing entity-here a common carrier-reserves the right to control the manner and meansby which the result is accomplished, or whether itconcerns itself with results only, leaving themanner and means to the driver. In making this de-termination there is "no shorthand formula ormagic phrase"-the question is one of degree-and,"to find the answer" to whether employee status isnegated because there is substantial independencefrom an employer's right to control, considerationmust be given to "all of the incidents of the [work]relationship .... with no one factor being deci-sive."20Restatement of Agency 2d the Law hasalso listed a number of factors which should beconsidered.21In reviewing the evidence in the in-stant case, we have examined the entire workingrelationship, with the indicia of Restatement inmind. On the basis of this review, we have con-cluded that the drivers at issue here are employees.This conclusion rests in part on the intricate mazeof Federal and state regulations which, in essence,dictate the terms of the employment relationship,and in part on additional factors, as discussed infra.Extensive Federal and state regulation has effec-tively obviated the need for common carriers to es-tablish their own personnel policies or operationaling Committee, Seafarers International Union of North America, AFL-CIOv. N.LR.., 603 F.2d 862 (D.C. Cir. 1978); A. Duie Pvle, Inc., 236 NLRB1220 (1978), enforcement denied 606 F 2d 379 (3d Cir 1979).20 390 U.S. at 258.21 Restatement of Agency 2d, §220 (1958) provides:§ 220. Definition of Servant(1) A servant is a person employed to perform services in the af-fairs of another and who with respect to the physical conduct in theperformance of the services is subject to the other's control or rightto control.(2) In determining whether one acting for another is a servant oran independent contractor, the following matters of fact, amongothers, are considered:(a) the extent of control which, by the agreement, the master mayexercise over the details of the work;(b) whether or not the one employed is engaged in a distinct occu-pation or business;(c) the kind of occupation, with reference to whether, in the local-ity, the work is usually done under the direction of the employeror by a specialist without supervision;(d) the skill required in the particular occupation;(e) whether the employer or the workman supplies the instrumen-talities, tools, and the place of work for the person doing thework;(f) the length of time for which the person is employed;(g) the method of payment, whether by the time or by the job;(h) whether or not the work is a part of the regular business of theemployer;(i) whether or not the parties believe they are creating the relationof master and servant; and(j) whether the principal is or is not in business.standards.22The most important regulations arecontained in the "pocketbook," discussed supra.Mitchell Bros., as a common carrier, makes surethat every driver-whether an admitted employeeor an owner-operator-complies with the pocket-book. To this end, Mitchell Bros. holds an orienta-tion program to train the drivers. If a driver re-peatedly violates the pocketbook provisions, hewill be "disqualified" or terminated. In fact, if therule is important, one infraction will result in termi-nation. Thus, drivers have been terminated for car-rying an unauthorized passenger or driving morehours than permitted by law. By enforcing theserules, Mitchell Bros. necessarily exercises extensivecontrol over the drivers' daily operation. Not onlydoes it dictate substantive requirements for newhires, it also enforces report requirements, permitrequirements, securement of load requirements,speed limits, hours of driving, and mechanicalspecifications which severely limit the owner-oper-ator's freedom to control his financial investment,his hours of employment, and the manner in whichhe operates his truck. In fact, Mitchell Bros. acts asan employer of the owner-operators.Does it then matter that Mitchell Bros. is re-quired by law to act in this capacity? The Boardhas, in the past, sometimes answered this questionaffirmatively.23Recently, however, in RobbinsMotor Transportation, Inc.,24we recognized theoverriding nature of the regulations, and that whatis important is the actual relationship between thecarrier and the drivers, and not the reason for it. Inthis respect, the Board adopted the views of then-Member Fanning and Member Jenkins which theyhad expressed in dissent in earlier Decisions such asPortage Transfer Company, Inc.,25and GeorgeTransfer & Rigging Co., Inc. 26 Robbins also implic-itly disavowed earlier Board Decisions whichstated that because Federal regulations are imposedon the parties by governmental fiat they are not bythemselves sufficient to establish employee status.27We adhere to our decision in Robbins. Indeed,we conclude on this record that it matters notwhether the controls placed on the driver emanate22 Indeed, the only significant area where the carrier appears to haveany authority to make independent decisions is in its bookkeeping poli-cies.23 See Portage Transfer Company, Inc., 204 NLRB 787 (1973), andGeorge Transfer & Rigging Co., Inc., 208 NLRB 494 (1974), discussedinfra; Fleet Transport Company, Inc., 196 NLRB 436 (1972); Daily Express.Inc., 211 NLRB 92 (1974), and Reisch Trucking ad Transportation Co..Inc., 143 NLRB 953 (1963). But, for a different result see Pony TruckingInc., 198 NLRB 686 (1972), enfd. 486 F.2d 1039 (6th Cir. 1973).24 225 NLRB 761 (1975), See, for the same result, John Ilimmer Trans-Ier, Inc., 221 NLRB 284 (1975).2` 204 NLRB 787, 791 (1973) (then-Member Fanning dissenting)2 208 NLRB 494. 498 (1974) (then-Member Fanning and Member Jen-kins dissenting).27 These decisions are set out in fn 23, supra. MITCHELL BROS. TRUCK LINES481from Mitchell Bros. independently, or whetherthese controls are imposed on Mitchell Bros.,which in turn, imposes them on the drivers. Eitherway, these controls define the carrier's employmentrelationship with its drivers. As Chairman Fanningobserved in his dissent in Portage Transfer, "Simplyby being certified as a carrier, Portage undertakesto exercise such controls." And, in George Transfer& Rigging Co., Chairman Fanning and MemberJenkins stated:It is irrelevant, in our view, that some of therules enforced by George emanate from theInterstate Commerce Commission, the Depart-ment of Transportation, or other governmentagencies. For, surely, as this record shows, thedrivers controlled by George are not underthe aegis of those agencies, but under the com-plete and operative authority of George, sub-ject to losing their employment at the will ofGeorge. [208 NLRB at 498.]In deciding that the drivers are employees, wehave also considered and relied on factors apartfrom the pervasive scheme of governmental regula-tion. First, the drivers are not involved in an occu-pation distinct from Mitchell Bros. Indeed, theirwork is not merely "part of the regular business ofthe employer," it is the business of the employer.Second, while the lease is for a period of 30 days,it is automatically renewed unless cancelled. Thus,in effect, the duration of employment is indefinite,since, because of the restriction on trip leasing andinterlining, the driver works virtually exclusivelyfor Mitchell Bros.28Third, trip leasing and inter-lining are infrequent, and, in any event, theseagreements are between carriers and at the optionof the employing carrier. In this regard, it is signifi-cant that Mitchell Bros. requires that the owner-operators obtain permission to trip lease or inter-change, even though permission is not specificallyrequired by the regulations.29Finally, in evaluatingthe extent of daily supervision we naturally haveconsidered the nature of the occupation. Becausethe drivers are constantly on the road, MitchellBros. cannot supervise them on the basis of person-al observation. Indeed, in this respect, the drivers'2 The drivers who testified had worked for Mitchell Bros. for periodsconsiderably longer than 30 days, e.g., 2 ears in one case, and 4 years inanother.29 Indeed, in NL.R.B. .Pony Trucking. Inc., 46 F 2d 1039, 1040, theSixth Circuit enforced our finding that truckdrivers were employees onthe basis of the ICC regulations and the employer's restriction that sub-leasing of equipment could not occur without prior consent. These samecontrols are present here. This factor also distinguishes this case from A.Duie Pye. inc., supra, where the drivers regularly arranged their own tripleasing without in volving Pyle. Here, trip leases must be arrangedthrough Mitchell Bros Moreover, while drivers have occasionally tripleased without informing Mitchell Bros., these instances are the exceptionand not the ruleare similar to the insurance agents in United Insur-ance,30who were out of the office making businesscalls. And, the Eighth Circuit observed, in findingthat nonowner cab drivers were "employees"under the Federal Insurance Contribution Act,"where the nature of a person's work requires littlesupervision, there is no need for actual control.31Accordingly, the drivers' freedom here from dailyobservance does not necessarily free them fromreal supervision. Mitchell Bros. supervises the em-ployees through preventive measures, which in-clude periodic physical exams for the drivers, regu-lar inspection of their vehicles, and inspection oftheir trip reports and settlement statements.Most of the other factors noted by Restatementof Agency 2d go to the question of entrepreneurialcontrol or risk. This factor is also considered inearlier Board Decisions, and, most recently, inRobbins. With respect to entrepreneurial control orrisk, the record shows that the drivers own theirtrucks, select them for purchase, and finance thepurchase privately. The drivers pay for repair,maintenance, and insurance. The drivers also havethe right to schedule their own hours, to refuse aload, and to hire a driver in their place. They arepaid a percentage of the revenues and do not re-ceive employee benefits. Mitchell Bros. does notdeduct either Federal income tax or social securityfrom the driver's settlement.On the surface, these facts suggest that the driv-ers operate as independent businessmen. In fact,however, there are a number of ways in whichboth entrepreneurial freedom and risk are substan-tially minimized. For example, it is true that adriver may limit his hours of work. Whenever hedoes work, however, he works for Mitchell Bros.Under this exclusive arrangement, Mitchell Bros. isinsured that the driver is regularly available duringthe workweek. Similarly, while a driver may theo-retically purchase any flatbed truck, in fact, inorder to drive for Mitchell Bros., the owner-opera-tor must purchase a truck which complies withFederal regulations. These regulations insure sub-stantial uniformity of equipment, so that any entre-preneurial judgment by the owner-operator is mini-mal. The same is true for his earnings. MitchellBros. has unilaterally established a percentage forearnings which the driver must accept. At the sametime, Mitchell Bros. enforces a limit on the numberof hours a driver may haul, and the speed at whichhe may travel. These terms severely restrict thedriver's ability to maximize his earnings througheither skilled negotiation or hard work and superi-:m 390 UrS at 2583a Air lirminul Cab. Inc v (IS, 478 F 2d 575, 58( (1973), certdenied, 414 U S 404MITCHELL BROS. TRUCK LINES 451 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDor know-how. Similarly, while the driver mayrefuse a haul, if he does, he moves to the end ofthz list of approximately 200 drivers. Yet, since hedrives exclusively for Mitchell Bros., he cannotoffer his services to someone else. Moreover, untilrecently, Mitchell Bros. kept a record of driverswho refused loads. While Mitchell Bros. contendsthat its reason for the list had nothing to do withdisciplining its drivers, the existence of the list sug-gests otherwise. In any event, under all the circum-stances, it would appear that there is a real incen-tive to accept the loads offered by Mitchell Bros.'dispatcher. The owners may also hire a driver, butthe driver must comply with the Federal regula-tions, or he, like the owner-operator, will be termi-nated by Mitchell Bros.Finally, and most importantly, like the employerin Robbins, Mitchell Bros. assumes many responsi-bilities for the owner-operators which minimize thedriver's entrepreneurial risk.32Mitchell Bros. as-sumes the risk of nonpayment by customers andprovides fleetwide insurance policies on which it isalso an insured for cargo and liability insurance. Itgives the drivers Mitchell Bros. credit cards, andpermits them to purchase gas at a price lower thanthat paid by outside parties. It processes permit ap-plications, and handles the bookkeeping for allhauls without any overhead charge to the drivers.The drivers are given free parking spaces and cashadvances on their settlements. Unlike independentbusinessmen, the drivers depend on Mitchell Bros.for these services, without which they could notoperate. Similarly, Mitchell Bros. depends totallyon the drivers to perform Mitchell Bros.' businessas a carrier. This interdependence belies an inde-pendent contractor relationship and supports ourfinding that the drivers are employees within themeaning of Section 3(2) of the Act.33In so concluding, we are aware that some circuitcourts have in the past disagreed with our findingsthat truckdrivers and some cab drivers are employ-ees within the meaning of the Act.34To ourknowledge, however, all but one of the circuitswhich have considered the issue have agreed thatFederal and state regulations are a factor to beweighed in determining right to control.35More-over, in several decisions, the courts have agreed:z 225 NLRB at 764.:' For the same result, see John iner and Pony IrucAitg. citedsupra, and see Dixie Transport, 218 NL.RB 1243 (1975).a' See. e.g .Am-Del-Co. .4 Duie Pyle, and Yellow Cab. upra:" See, e.g.. N.L.R.B. v. Deaton, Inc.. 502 F2d 1221, 1224-25.4 AceDoran Iauling v. N.L.R.B., 462 F.2d 190, 194 In Yellow Cab the D.CCircuit has taken the view that regulations do not support a finding ofcontrol 63 F.2d at 875-876.that the ICC regulations for truckers are an ex-tremely important, if not determinative, factor infinding employee status. As the 5th Circuit statedin N.L.R.B. v. Deaton, Inc.:The regulations ...have the effect of requir-ing the holder of a certificate of public con-venience and necessity to possess and exerciseconsiderable control over all trucks operatedunder the certificate, without regard to wheth-er the holder owns the trucks. Control overtrucks involves control over drivers. [502 F.2dat 1224-25.]In Deaton, the circuit affirmed our finding of em-ployee status on the basis of Federal regulationsand limited "additional controls' voluntarily re-served by Deaton."36Here the record shows thatthe regulations require Mitchell Bros. to involveitself in the daily details of the owner-operators'performance, and that Mitchell Bros. will terminatedrivers for failure to abide by the regulations. Inaddition, Mitchell Bros. has restricted trip leasingand interlining, in order to assure that the driverworks exclusively for it. Thus, the owner-operatorsmeet the common-law agency test for employee.Finally, we address the question of the appropri-ate unit. Petitioner and the Union have asked for aunit of all truckdrivers, while the Employer arguesthat there should be separate units for the admittedemployees and the owner-operators. Based on ourreview of the evidence we conclude that the peti-tioned-for unit is appropriate. This is so since allemployees perform the same functions with thesame supervision. Moreover, although the form ofpayment and benefits may differ, all personnel poli-cies are centrally administered by the staff. Ac-cordingly, we find the following unit to be appro-priate:All truckdrivers employed by the Employer atits terminals in Portland, Oregon and Medford,Oregon, including owner-operators,37andnon-owner drivers o equipment leased by theowners to the employer; excluding all mechan-ics, office clericals, guards and supervisors asdefined in the Act.[Direction of Election and Excelsior footnoteomitted from publication.]"' 502 at 1225 See also, for the same result, 4ce Doran. cited above,and N.L.R.B. v Pony lrucAing. upru.:'` Since it is uclear hoA many owner-operators ha'e lease agree-ments covering more than one tractr. the factual basis for determiningwhether or not such individuals are supervisors with respect to driversthey select as defined in the Act is inadequate Accordingly, if there aresuch "multiple" w ner-operators, they shall e permitted to vote underchallenge